DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites “the odor diffusing device according to Claim 1, wherein the air is supplied to the odorant holding part” which already recites in Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 recites “… the air is supplied to the odorant holding part” which already recites in Claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 6 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,110,193 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claim 1 of the U.S. Patent No. 11,110,193 B2 discloses all the limitations of the present Claims 1, 2, and 6 (perfume composition consisting of 78 to 95 percent ethyl alcohol and the remaining ingredients  comprising essential oils).
Claims 3, 9, 10, 11, 12, 12, 14, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8, 9, 9, 10, 11, 12, 13, and 14 respectively of U.S. Patent No. 11,110,193 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the claims 7, 8, 9, 9, 10, 11, 12, 13, and 14 of the U.S. Patent No. 11,110,193 B2 discloses all the limitations of the present Claims 3, 9, 10, 11, 12, 12, 14, 15, and 16.
Claims 17, 18, 19, and 22 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,110,193 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claim 15 of the U.S. Patent No. 11,110,193 B2 discloses all the limitations of the present Claims 17, 18, 19, and 22 (perfume composition consisting of 78 to 95 percent ethyl alcohol and the remaining ingredients  comprising essential oils).
Claims 4, 5, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11,110,193 B2 in view of Li (CN-201084110Y). Claims and 15 of the U.S. Patent No. 11,110,193 B2 discloses all the limitations of the present Claims 4, 5, 20, and 21 except for the odorant holding part is exchangeable and/or the odorant holding part is one of a single-use type and a recycle-type. Li reference discloses an aroma device wherein the spice can be refilled or changed into different flavours (Abstract and Figures 2 and 3, numerals 22 – fragrance reservoir, 2 – spice device, 25 – perfume filling opening). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the odorant holding part so that it can be refilled or changed into different flavours as taught by Li, since Li states at Abstract and Background Art that such a modification would make people comfortable fragrance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kelsen (WO-2017053553 A1) reference discloses a digital aroma system that provides a scented air on demand to various devices in various forms and dry fragrance infused substrates are contained in fragrance cartridges that are removably mounted in a cassette and in response to a fragrance control signal, the processor can selectively direct scented air having a specified fragrance to a system user.
Vogtner et al. (US 2012/0036626 A1) reference discloses a liquid aroma injector for a spa having a reservoir comprising an upper chamber, a lower chamber, and a subchamber, a plunger assembly comprising a plunger button, a shaft, and an annular flanged gasket. The shaft extends through said upper and lower chamber of the reservoir. The liquid aroma injector further comprises a hose through which liquid aroma travels to the liquid aroma diffuser that releases liquid aroma into the water of a spa.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/              Examiner, Art Unit 1774